PER CURIAM.
Although the record does not support the trial court’s finding that the defendant willfully violated the monetary conditions of his community control, it does amply support the more serious charge that he committed a new crime while he was on community control. It is clear that the error had no impact on the revocation or on the sentence imposed. Accordingly, we remand the case with directions to delete the finding that the defendant failed to comply with the monetary conditions, but otherwise affirm the revocation order on the merits.
The defendant also contends that the trial judge failed to award the proper jail credit. We affirm on this point, as well. See Moore v. State, 859 So.2d 613 (Fla. 1st DCA Nov.26, 2003), rev. granted, No. SC03-2136, 870 So.2d 822 (Mar. 1, 2004).
WOLF, C.J., PADOVANO and POLSTON, JJ., concur.